Citation Nr: 0729288	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-09 765	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1979 until 
January 1982.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an April 1998 and August 2005 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Waco, Texas.    

The veteran initially raised a claim of entitlement to 
service connection for a bilateral ankle disability in 
September 1997.  In an April 1998 rating decision, the RO 
denied the claim.  In January 1999, the veteran submitted a 
communication expressing his belief that he had a well-
grounded claim of entitlement to service connection for an 
ankle disability.  That letter is satisfied the requirements 
of a notice of disagreement as set forth under 38 C.F.R. 
§ 20.201.  However, the RO did not issue a statement of the 
case, as required under Manlincon v. West, 12 Vet. App. 238 
(1999).  Rather, they issued another rating decision in 
September 1999, which denied entitlement to service 
connection for a bilateral ankle condition with pes planus 
and medial ankle/foot deformity.  The veteran did not appeal 
the decision.  

In February 2003, the veteran requested that his claims be 
reopened.  An April 2003 rating decision denied the request, 
finding that new and material evidence had not been received.  
The veteran initiated an appeal by submitting a notice of 
disagreement in July 2003, and a statement of the case was 
issued in April 2004.  However, the appeal was never 
perfected.  In August 2005, another rating decision again 
denied a request to reopen the claim, as no new and material 
evidence had been received.  It is that adverse decision that 
is the subject of the present appeal. 

The Board reiterates that a January 1999 statement from the 
veteran was clearly intended to serve as a notice of 
disagreement with an April 1998 rating decision that denied 
service connection for a bilateral ankle disability.  Because 
a statement of the case was never issued in response to that 
notice of disagreement, that decision, and the September 1999 
decision which followed it, never became final.  See Myers v. 
Principi, 16 Vet. App. 235 (2002).  Moreover, the subsequent 
determinations denying requests to "reopen" the claim also 
have not become final.  Id.  Therefore, the rating on appeal 
as to the ankle claim is the initial April 1998 denial.  As 
such, the appropriate characterization of the claim is that 
of entitlement to service connection, rather than whether new 
and material evidence has been received.

As the April 1998 rating decision to which an unrecognized 
notice of disagreement was submitted did not involve the pes 
planus claim, the considerations above do not apply to that 
issue.  Rather, the first adjudication of a pes planus claim 
occurred in September 1999.  The veteran did not appeal that 
determination, and it became final.  See 38 U.S.C.A. § 7105.  
Due to such finality, the pes planus appeal is appropriately 
framed as whether new and material evidence has been received 
to reopen the claim.

Finally, subsequent to the adverse rating decisions noted 
above, the claims folder was subsequently transferred to the 
RO in North Little Rock, Arkansas.  

The issue of entitlement to service connection for a 
bilateral ankle disability is  addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2003 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for pes planus.

2.  The evidence added to the record since April 2003, when 
viewed by itself or in the context of the entire record, is 
not cumulative or redundant and relates to an unestablished 
fact necessary to substantiate the claim.

3.  Bilateral pes planus was noted upon entry to active 
service. 

4.  The veteran's preexisting bilateral pes planus was 
permanently worsened during active service beyond the natural 
progression of the disability.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying the veteran's 
request to reopen a claim of entitlement to service 
connection for pes planus is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006).

2.  The evidence received subsequent to the April 2003 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a bilateral 
pes planus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).

3.  Bilateral pes planus was aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim of 
service connection for bilateral pes planus, which represents 
a complete grant of the benefit sought on appeal.  Thus, no 
discussion of VA's duties to notify and assist is required.

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
pes planus.  The procedural history has previously been set 
forth in detail.  It is only necessary to note that the claim 
was last denied an unappealed April 2003 rating decision.  
Consequently, that determination became final.  See 38 C.F.R. 
§ 7105.  

Based on the above, the issue for consideration is whether 
new and material evidence has been received to reopen the 
claim.  Moreover, the Board notes that the RO appears to have 
reopened the claim.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Woehlaert 
v. Nicholson, No. 05-2302 (U.S. Vet. App. Aug. 24, 2007).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  Because the veteran filed 
his claim in May 2005, after this date, the new version of 
the law is applicable in this case.  Under the revised 
regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

The evidence of record at the time of the last final April 
2003 rating action included service medical records, VA and 
private treatment reports, and statements from the veteran in 
support of his claim.  A review of the service medical 
records reveals that the veteran was found to have abnormal 
feet at the time of his entrance examination.  Specifically, 
pes planus was noted.  A November 1979 in-service record 
contains reports of an in-service injury, wherein the veteran 
stepped his right foot into a hole.  However, x-rays at that 
time were within normal limits.  

Additional in-service treatment reports dated in January 
1980, November 1980 and October 1981 reflect diagnoses of pes 
planus.  

The post-service medical evidence of record at the time of 
the last final April 2003 rating decision revealed complaints 
of bilateral foot pain, first documented in 1993 prison 
records.  An October 1995 clinical record contained a 
diagnosis of "congenital feet deformity causing convexity of 
medial longitudinal arches." 

Finally, the evidence of record in April 2003 included the 
veteran's statements.  In one such statement, dated in 
February 2003, he reported that he hurt his feet during 
active service when he jumped out of an armored personnel 
carrier.  

After considering the above evidence, the RO denied the 
veteran's request to reopen his claim, which again had been 
finally denied in a previous September 1999 rating action.  
It was stated that the claim had been denied in 1999 because 
the evidence showed that a bilateral foot condition 
preexisted service, and that such evidence did not reveal any 
aggravation of the disability beyond its normal progression 
during active service.  As the evidence submitted in an 
effort to reopen the claim did not show aggravation of the 
preexisting bilateral foot disability, it was determined that 
new and material evidence sufficient to reopen the claim had 
not been received.  

Evidence added to the record since the time of the last final 
denial in April 2003 includes VA outpatient treatment reports 
dated from 2004 to 2007, as well as the veteran's credible 
testimony provided at a June 2007 videoconference hearing 
before the undersigned.  At that time, it was noted that the 
veteran's military occupation as infantryman, which required 
him to be on his feet seven days a week, carrying a backpack 
and heavy equipment, aggravated his preexisting pes planus 
beyond its normal progression.  

The veteran's June 2007 hearing testimony was not previously 
before agency decisionmakers and is not cumulative or 
redundant of previous evidence of record.  As such, it is 
found to be "new" under 38 C.F.R. § 3.156(a).  Moreover, as 
it addresses the possibility that a preexisting condition was 
aggravated by active  service, it relates to ran 
unestablished fact necessary to substantiate the claim and 
hence is "material" under 38 C.F.R. § 3.156(a).  In so 
finding, the Board again acknowledges that lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  However, here it is not the veteran's opinion that 
serves as the basis to reopen the claim, but rather his 
disclosure of facts of his military service upon which he 
predicated his opinion.  

Based on the above, the Board finds that new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for pes planus.  
The Board will now turn to the merits of the issue.  

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
service connection claim is whether a current disability 
exists.  Here, there is no dispute as to the existence of pes 
planus.  Indeed, a May 2005 VA outpatient treatment record 
clearly notes flat feet.  As such, the first element of a 
service connection claim has been satisfied.

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether a foot disability existed prior to the 
veteran's service.  In this regard, it is noted that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the veteran's service medical records have 
been reviewed.  It is observed that the veteran's enlistment 
examination in November revealed abnormal feet, with a 
notation of pes planus.  

As pes planus was a defect noted upon entry to active 
service, the veteran here is not entitled to the presumption 
of soundness.  Consequently, the appropriate inquiry is 
whether a psychiatric  disability was aggravated, rather than 
incurred, during such active duty.  In this vein, a 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306(a) (2006).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996). 

The service medical records have been reviewed.  Such records 
reveal numerous complaints of chronic foot pain from January 
1980 through October 1981.  Moreover, a January 1980 in-
service treatment report indicates that the veteran injured 
his right foot jumping off a truck two months earlier.  At 
that time, he had sharp pain in both feet.  The diagnosis was 
flat feet.  

Again, the service records show many instances of treatment 
for bilateral foot pain throughout active duty.  Such 
reports, when considered with the post-service evidence 
continuing to show foot problems, do appear to reflect a 
permanent worsening of the veteran's preexisting pes planus.  

Based on the foregoing, it is determined that the veteran's 
preexisting pes planus was aggravated by active service.  
Accordingly, the benefit sought on appeal is granted.  


ORDER

Service connection for bilateral pes planus is granted.

REMAND

With respect to the veteran's bilateral ankle claim, the 
Board finds that additional development.  To date, the 
veteran has not been afforded a VA examination.  In this 
regard, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

Here, the service medical records reveal complaints and 
treatment referable to the bilateral ankles.  Post-service 
records continue to reflect such complaints.  On this basis, 
then, an examination is deemed to be necessary under 
McLendon.  See also  38 U.S.C.A. §5103A(d)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the onset and/or etiology of any ankle 
disability found to be present.  All 
diagnoses should be noted and all 
necessary tests should be performed.  The 
examiner is requested to state whether it 
is at least as likely as not that any 
current bilateral ankle disability is 
causally related to active service, or 
proximately due to his service-connected 
pes planus.  Moreover, if the bilateral 
ankle disability is not found to be 
proximately due to the pes planus, the 
examiner should state whether it is at 
least as likely as not that it has been 
aggravated by the pes planus.  If so, the 
percentage of disability attributable to 
such aggravation should be noted, to the 
extent possible.  The claims folder must 
be reviewed and the examiner should 
indicate in the report that such review 
occurred.  The rationale for any opinion 
expressed should be provided in a legible 
report.  

2.  Then, the AMC should readjudicate the 
claim.  If the benefit sought on appeal 
is not granted, the AMC should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


